OFFICE        OF    THE     ATTORNEY     GENERAL        OF    TEXAS
                                        AUSTIN




Ronorab 10 F. bf. Lav, Praaldsnt
Boera of m0at0r6     0f
A~rioultural  h Ydoimnl or1 College
Yirrt   Bstional           Bank
Houston.      Texas




                                                                      to   t&s   person
                                                           by    it   ns
                                                                    aooh if
                                                           or the holder of
                                                           on Is auoh that
                                                           iaabl6 msdlcnlly




                                    Ootlaga oi Taoa his writtan
                                    Fredam     oi tha College,  giving
                                   his ron*On thrrdor,   and such
                                  an rooepted .by ths Board.
                      oh 66 he had rrrtad the Coll&~a
        for otar thirty    years, rightson year8 of
        whioh oonstituts(i   hi8 tori6 in the Orrsidenoy,
        the Board ot Dlraotors      thereafter  orested
        thr ‘position   of Frosiasnt    mwitu6.   of the
        Collee,e and slsotsd    his to that poaitloa.
        tie Board also thrraafter       orderra ~that ha
        be paid $12,000,00     for one year and half
        or said amount the rroond year..’
Ronor3bl4     ?. x. L-W,             ! T\rC 2


          *In licht of the 4bors it will be ap~col~tad
     if you will advise th4 Ronrd promptly on ths
     followlnp qu~stlonrt
         “(1) Is thn 9oard of Diraotora rlutk-vrlztd by
     law to tireqto the position  of Treaidrult Qacritua
     ena pay a sslsry   to the pqraoa aw&nated     by it
     aa suoh if the health of the holder oi ruoh
     position   fr such that lt la lnadvirsble  madlaally
     for hlm to p4rtorm any sortioe    for thr Collagc~
         “(2) Furthar   in tha avant thnt he ehould
     rap,0111his health to euoh an extont tbot frost
     n aabio!tl 6tendpolnt  he ooula ronaar so90
     eervloo to the Oollcga,   would it, be 14~1 for
     him to be paid a salary a3 Froeldent    QnarLtua
     althcuch ho 614 not potform any aorvioe for
     tha  Coll4gc7
          ‘(3) Xn tha sv*nt you should be of the
   . oplnlon that ths Board of Dlreotora is authorlzoa
     by law to pay euch a salary ln rlth6r or both
     oi such oontlnq,snois8 nnmed, aboro, then plceas
     adtlae whether  or not thaio ore any llmitatlone  na
     to the amount of such rrlsry aa msy b4 laflully
     paid.
         The Lagfsletur4  her rested the control rnd
mensgamant of the Agrloultural   and Hsohenioal Collree
la tha Board or Dl?4OtOFa thereof,    and by Artlol4  2613,
R.C.R. 1925 hhs provide&
          Vhr BOera of Dirsotorr ia ohargcd with  the
    duties and ompoworad to do and psrtorm the act8
    hrralnaftsr act forth aa followar
              “1. The   board    ahsll,     ‘~whenneoaaaary,   appoint
     thr prcaidant  and protoarora   gt  tho oollege end
     suoh other ofi~oorr   08, from ttno to time, they
     may think prqar to ksap     tha ooll4ga ln auooerriul
     oper&lon,      wd a~        iran     tlma   to time abolish rny
     oftioc     twit is   in    ttlrlr    JuQaent     unn40e8nary.m
                  Vndir tha quota8 atstutory     prorlsiana    the
       Eostd oi Dlrsatore   ot the ~~rlcultu~al    Ynd. :%ch:n~til
       Collc~s lr empomrcd to eatqblieh      th% posltlon   or
       Izesldmt   hcrl,tua,  rnd to drtlae   the  fuaOtlom ¶nd
       dutlns thereof.
                          ‘=he pwcr
                               of pub110 0rrmr8      to owtraot     r0r
       the     Ctkte        fouudbd upon and be ln all ‘Ita aspsots
                          aurt be
       p. mlcrrrd         by law,
                            cl$her cxpremly    CT by necessary       Lnpli-
.      cation.    Ft. ~:orth$%trklt    Club 1. .Shepperd, 125 Tox, 339,
j.'.   8) 0. K. (2) 660; f%at-r- Py. F;aCland Clinic fioepitsl,       138
Tex. 393, 159-S. 7. (2) 105.       The extent   of these poworr
       mast be dotermlaed ir’MI thr sstsrs~      lawa panting      then,
:I     and preclariblng  tbe llaitrtlonr    upon their   rxeroiae.
                    Wad*; cleotlon               45 of Artlola   3 of our Constitution
       it    16 provided that;
                      *Ho drbt shall bo oreeted by or on behalf of
                the Stete,  rxoept to ou ply oanual drfloienoles
                ot revenue, repel inr4s P on, aupprser lnrurreotlon,
                defend the State   in WM. or pay exlrtlne:     debt;
                and t&$ debt oraacrd to rupply   drfloicirolca     in
                the revenue, shall never exossd In the aflgrocate
                et my one t l&as two hmdrsd thousand dollera. n
                   ft 1s lttlod       by the ddolricma 6f our Court8
        thet 8n obll(Zstlon 4naurrrd       for rhrtloea  rendcrsd    02
        for goods turnl8hod ‘acnatltutrd       e Cdebt* wlthln the
        Qxaxtitutional     prcshlbltlon where, at the time the
        obllgntloa    ir orested there lr no log~rlatlto       eppro-
        prlstioa   rffrotirc    to suthmize    its p’lymcnt frcrm
        ourlvnt tund8.       tstp v, Wi*loon, 71 Tar,, 291, 9 S. :0.
        155; Ft. North<3? ~+mlrj?Club v.. Shspprra, aupra;
        Bloholr v. strto     11~~0x0 cit. App. 32              Yi. &j2
        (drror ~refuredli    F,k 5s 1. Rn~denmn, 1 2 J 3: ti 1020 (Tax.
        Cir.      APE:.    Frror    ‘cat ursd)    .

                    fn order thst no prohibkted      lndobtednnss      be
        o&ted     agalnrt the State throu&h oontraots         of sap10 -
        mont  +a     by thr Board ot Mreotor8      in fillln~:     parit i one
        l8tablirhed     wldar ArtiOlO        thrrsforo,      it-lb   nuooenory
        that aut!lorlty    for &he proposaa  rxpaaditure      be   found
        ln     ourrdt       a ~~r o p r ir tio a r f
  IIoAoreblo         F.   ii.   Law,


                                                                             I
                   The ourrsnt
                             ep roFrlation   bill rot for the
  8UrpOrt   of   A. &. 1:. CO1 r 6&6 (S.  B. 333, Gh. 399, Act8
  48th l.i~lrleture~meker       no prOtie10~ by ~l~colflo 1tc.n
  of appropriation      ~for the poeltlon    df me814nnt Fmerltue.               9~.
  !botlon 1 of the Aot however, suthorlxas            sxpcndlture
  of fund8 darlosd from vrrlous load            8ouraas “ror tha
  rupport, mintmanor,         opration    mnd lnprovcmsnt” or
  tha Inatitutloa,       but, by p%reernph 4 of the Oenersl Tro-
  tIrion8 OS thg Act the suthorlty           for,rxpandlbura      of
  ruch fuadr for ~O~hiOIU!J other than thorr           ltenlzed    18
  doflaed end llnlted       er9 follomr           *
                     ?:YheAmy eddltlcnal       rsployeoe rJt,hsr thnA
               those amployed to tlll       the poaltlona     ltanized
               herein nrs saployed, rnd arc to br pia cut of
               8aid    Approprl¶tIoA8 ot aAy other funds,         suoh
               elnployc.ea ehill   no8 be paid larger mounts          tnon
               those prorldsd heraln for slmll~r          porltlom     ln
               auoh lnntltutIon8      or sgenolea mnQ ja tbo event
               them are no rii~ll8r po8ltiona         uPthin such ln-
               8tltutlons    then ruoh ed4ltlonal       omplqesr
               rhell not bo ~3113Isrgsr amooAtl than thoot
               ~rotfacd for siniler      posltIon8    IA other State
               loetitutlona,     departmanta or e@noie8."

               In Vi6W of the llmltt4tio5a          a~nsldsred above,
   theroforc,    the ooapeneatloA payeble to a pereou holding
   the porltlon    or Irarldsnt       5oorlt~8 uould be drponddnt
  upon the dutleo whloh are discnw~d                by this yrraon
   hOldlAg 6UOh ~08~t~Oil.          Otherrlse stated it 18 not the
  aYm.0 or tltle    ettnohad to poeition8          l8tebllehed   by the
.ROard of DlreOtOr8 whioh oOAtrOl8 the WJCa~A8etIf.TA               whloh
   armyettach thereto.          It.18 rrther     the dutlrr embreood
  by th! QO8itiOA.RU        OCmikymUwith itOmi%sd pO8itfOA8
   ltecrill~e elmilar funotloA8 whioh govarns rolary) thot
   ir, whether the porltioa          eetrbllshed    18 IA.feot   00%~
 '.pareble to thst of t'rofwmor ot Botany, to that oi
   trofr8sor   Of l&yhgrIos or to that Of h*silrtant Auditor.
   (Our oplnlon Yo. O-54401
                Fe think It obvious tbmt it we8 not WithlA
 the    ooattipletloa    or Artlola 2613 that t&are ehoulU be
 mole    then   ona posit,ion Of lY@iddnnt Of the ‘IA8titUtiOn,
"        and th?t 1 t wr.~ ~1 that           the    oGGtPilJ.?.3tiOG         Or   tlic   A .progrl-
          atloa ;ot Ch. 399 tat      there ehou2C ba snothsr        par r tlon
          bo similar    in tha, eooye of ltr tlutlas -t&l thvsa 01’ the
          rtaildeat’r     WSloo aa to authorlzs papsent       af the msie
          salary as the crsxUrius ssl.sry suthorlzsd       to br, ~4sl4 to the
          STeeldent of the Sohool.       !Iirthcr,   It ~6 polntcd out in
          our Cplaion O-1433 that nhlh the kosrd ot klrcotore                has
          autborlt~   to   sst~blleh the Fooltion      oi Vhe-irerldcrt
          undrr Mtlala      2613, thr provfslon    cf the eppvopriatioa’
        . kot arm&tin& ruppleseatatlon          of the arlrry    or the Yiae-
         Prar P dult     to   an   rnouat   rqusl    to   60% of       the    ralory      euthor-
         lecu       r0v *cbr heda6nt,        thr authority          to pciy       4~~33 tin     ~80
         ~llmlted      to one palthh
                     Thare lrr no porltion othrr    than that of
         Fresldmb    or the lnrtitutlon    wlthln those ltenlzed     wl thin
         the a:proprlctlvn    ior A. k Y. College osrrylng of author-
         lzlne 0 salary o? 512,000 p4r ennui.        Fhr Donra ot 3lrootor.e
         tharaC0r4   rxoaaded Its pmr.rs in stt ytiag       ta steoh      30
         errs8   a 8atry   to the position    ot Fmr dent.%asritur,
         whetepr    the nature ot tha autisr nhloh it u*c ooatcnplatatl                               .
         that poslthn     kC;Uld001er.
                       i&or gusstlvaa     a0 not dailno tha dc~t!sc lnolaont
          to fihe porltlcwr wlth whloh thay       are onaoarned, but, cc
             raeed lae.ulra,     rlrat whsthsr ths~Eoara ti nlreotors     soy
                    pey 3 rrhry       to a pnrroa  a6 werldeat   %orit:!o ii
          tha haelth of tha mplopee In ruah 8~9 t0 Tender it “ncdiCally
          insdvlsable*    for Mm to pistrom say tmvloo for tho aohool,
          and maon4ly,      whebhar,    ii suoh a pnrson   ehould m&da    his
          health,   whsther    it w-ml4 be lapel to p-y hi% (I salezy
          slthwsh     ho did not pe?fmJ elIy me’ViOa for the eOllfl,eO.
          E’hetbsc nv not          it 1s laaavlmblo        l    6   asdiaal         n&tar Zcr
          tha peraon’.to prirforai duclce ix tha Ststa hen a0 basrlae
          upon Wo le;;cllLp ot paylw h$ic for nWvloe8 aotually
    .     parforaadl    lt he lc raot dleahergar   the dutlea or ble
          ax loymnt     end ha hws lqp14    bara q          hs %y be
    .     pa Pd rsgardlrm     or tho strtr ot beeI
                      Thd Bomre of iJlrrotor,rr’doae         not &evo the p~of,
          however,to     setnblirh    ra%uaerrtlvq posItloae           whloh oontm-
          plate thp     parfoxunor     ol no nsrvioca for the c\ol~ee.s; that,
          wa ttilnk 13 na obvloua        oorollery       0:   the llslt2Son       that
          the DonrA my not attacki to posltio::r lt setablloha8,                     more
          ooa   wmat1c.a    then 16 pr0vlaad         ior I~t4elzeb    posltlvtm    or
          ale T 2ar autlsa.      ?:or oaa auah aotioa be aurtalnrd              a8 a




                .
       Ronorabl~    F. ?. X.NY rs~e 6


       pFotirlon for       rctiriarst
                                   of pareanael* the ~otlrod p?+-
       8c:lbodby the Toaohcr F’stlremnt     Aot tch. ~70, tots
       Lsth- La+,    ae as~.ldsd; fut 29224,   V.&C.%)   ia ax-
       olualvo,   and by ncorssnrp, lnfarrnoc denis th? povw
       to the P.osrd of rjirsotorr to ratabllsk mother        or ad-
       ditlonrl    8ystm    or method.
                    776 rrflrst ttmt we are unsbla to 1:lte
       date($oorloal clnewor8to the ~lurrtlom (Iubtitted,   but bhslr
       form prevent8 II rcrly in that form. If #&a abovr
       ObrsrTetlonrdo not oo?m the prOblQfA8rhioh JOU have
       in mind, we Mm11 be plaa~~odto adrlre you it&her in
       reiaranoo therato upon requmt.
                                         Vary truly   torn,




---L
       -.                                                       _._.   .__   ____~   -_   _   -.   I